Case: 19-2127   Document: 67     Page: 1    Filed: 01/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       HYTERA COMMUNICATIONS CO. LTD.,
                  Appellant

                            v.

           MOTOROLA SOLUTIONS, INC.,
                Cross-Appellant

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                  2019-2127, 2019-2189
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00176.
                  ______________________

                Decided: January 19, 2021
                 ______________________

    TODD ROBERTS TUCKER, Calfee, Halter & Griswold
 LLP, Cleveland, OH, for appellant. Also represented by
 KYLE TIMOTHY DEIGHAN, JOSHUA FRIEDMAN, YIZHOU LIU,
 MARK MCDOUGALL, JOSHUA MICHAEL RYLAND.
Case: 19-2127    Document: 67     Page: 2   Filed: 01/19/2021




 2 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.




    JOHN C. O'QUINN, Kirkland & Ellis LLP, Washington,
 DC, for cross-appellant. Also represented by HANNAH
 LAUREN BEDARD, JASON M. WILCOX; MICHAEL W. DE VRIES,
 YIMENG DOU, BENJAMIN A. HERBERT, Los Angeles, CA;
 AKSHAY S. DEORAS, New York, NY; ADAM R. ALPER, San
 Francisco, CA.

     MONICA BARNES LATEEF, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS W. KRAUSE,
 FARHEENA YASMEEN RASHEED.
                 ______________________

   Before NEWMAN, LOURIE, and HUGHES, Circuit Judges.
 NEWMAN, Circuit Judge.
     On inter partes review (“IPR”) petition filed by Hytera
 Communications Co. Ltd., the Patent Trial and Appeal
 Board (“PTAB” or “Board”) held that claims 1, 6, 7, and 12
 of U.S. Patent No. 6,591,111 (“the ’111 patent”), owned by
 Motorola Solutions, Inc., are unpatentable on the ground of
 obviousness. 1 The Board also held that claims 11, 13, 15,
 and 16 are patentable.
     Hytera appeals the Board’s decision that claims 11, 13,
 15, and 16 are patentable, and Motorola conditionally
 cross-appeals the Board’s decision that claims 1, 6, 7, and
 12 are unpatentable. We affirm the Board’s decisions.
                       BACKGROUND
    The ’111 patent is titled “Group Radio Communication
 System and Method Using Interconnected Radio Sub-



    1   Hytera Commc’ns Corp. v. Motorola Sols., Inc., No.
 IPR2018-00176, 2019 WL 2067140 (P.T.A.B. May 9, 2019)
 (“Board Op.”).
Case: 19-2127    Document: 67     Page: 3   Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.   v. MOTOROLA SOLUTIONS, 3
 INC.


 networks.” Motorola describes the invention as providing
 two-way radio communication between networks that use
 different communication protocols, as well as expanding
 the reach of existing networks.
     The invention concerns group radio communication
 systems where multiple communication sub-systems, re-
 ferred to as “radio sub-networks,” are connected using
 “point-to-multipoint communications” that are coupled to-
 gether through a “group controller” to form an overall net-
 work for point-to-multipoint communications. “Point-to-
 multipoint” (“PTM”) is defined as “a communication circuit
 in which a single signal goes from one originating group
 member to many destination or target group members.”
 ’111 patent, col.1, ll. 15–17. These communications are re-
 ferred to as “monologs.” To facilitate communication be-
 tween subsystems, a “group controller” is used to manage
 PTM communications between subscribers in radio sub-
 networks.
     A “packet switched data communication network” con-
 nects the group controller and sub-networks. A “converter”
 translates communications between the radio sub-network
 and the packet switched data communication network.
 “Radio sub-network controllers” route communications into
 and out of a sub-network and resolve conflicts between
 communications in the sub-network.
     With this communication system, subscribers in a ra-
 dio sub-network (such as a city police department) can com-
 municate with subscribers in a different radio sub-network
 (such as a federal agency), with communications coordi-
 nated so that radios in the different networks do not at-
 tempt to transmit at the same time, and can duplicate and
 distribute transmissions between networks if the existing
 infrastructure is not capable of supporting one-to-many
 transmissions on its own. Figure 1 depicts a communica-
 tion network where a group controller is coupled to multi-
 ple radio-subnetworks with radio sub-network controllers,
Case: 19-2127    Document: 67    Page: 4   Filed: 01/19/2021




 4 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 and coordinates between call requests that come from the
 subscribers in each sub-network. Converters translate be-
 tween the protocols used in the radio sub-networks and the
 data communication protocol used by the group controller,
 and translate between incompatible protocols:




     Claims 1, 6, 7, 11, and 12, are system claims. Inde-
 pendent claim 1 is for a “group radio communication sys-
 tem” and requires multiple radio sub-networks, a group
 controller, a packet switched data communication network,
 and a radio sub-network controller:
    1. A group radio communication system compris-
    ing:
Case: 19-2127     Document: 67      Page: 5   Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.     v. MOTOROLA SOLUTIONS, 5
 INC.


     a first radio sub-network configured to implement
     point-to-multipoint communication sessions within
     said first radio sub-network;
     a second radio sub-network configured to imple-
     ment point-to-multipoint communication sessions
     within said second radio sub-network; and
     a group controller in data communication with said
     first radio sub-network and said second radio sub-
     network, said group controller being configured to
     manage a common point-to-multipoint communica-
     tion session involving said first radio sub-network
     and said second radio sub-network;
     a packet switched data communication network
     coupled between said first radio sub-network and
     said group controller and between said second ra-
     dio sub-network and said group controller;
     a radio sub-network controller associated with each
     of said first and second radio sub-networks and a
     plurality of subscriber radios in communication
     with said radio sub-network controller, and
     each of said radio sub-network controllers is config-
     ured to resolve conflicts between substantially con-
     current requests from said plurality of subscriber
     radios in communication with said radio sub-net-
     work controller to be origination points for a point-
     to-multipoint monolog and to provide subscriber
     traffic distribution to said plurality of subscriber
     radios in communication with said radio sub-net-
     work controller.
 ’111 patent, col. 11, ll. 21–50.
     Dependent claims 6 and 7 additionally require “con-
 verters” to translate between the radio sub-networks and
 the packet switched data communication networks. De-
 pendent claim 11 additionally requires that the sub-
Case: 19-2127   Document: 67     Page: 6    Filed: 01/19/2021




 6 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 networks have “overlapping radio coverage areas.” De-
 pendent claim 12 requires that the sub-networks have
 “non-overlapping coverage areas.”
     Claims 13, 15, and 16 are method claims. Independent
 claim 13 is for a “method of implementing a common point-
 to-multipoint communication session involving first and
 second radio sub-networks.” Claim 13 recites:
    13. A method of implementing a common point-to-
    multipoint communication session involving first
    and second radio sub-networks, said method com-
    prising:
    coupling said first radio sub-network to a packet
    switched communication network;
    coupling said second radio sub-network to said
    packet switched communication network;
    coupling a group controller to said data communi-
    cation network;
    routing a point-to-multipoint monolog from said
    first radio sub-network through said group control-
    ler to said second radio sub-network;
    converting said point-to-multipoint monolog into
    packets for distribution through said packet
    switched data communication network and said
    group controller;
    receiving said point-to-multipoint monolog at a
    first converter configured to communicate in said
    first radio sub-network using a communication pro-
    tocol established for said first radio sub-network;
    and
    transmitting said point-to-multipoint monolog as
    packets over said packet switched data communi-
    cation network using a protocol established for said
    packet switched data communication network.
Case: 19-2127      Document: 67    Page: 7    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 7
 INC.


 ’111 patent, col. 13, ll. 1–24.
     Dependent claim 15 additionally requires “incompati-
 ble communication protocols.” Dependent claim 16 addi-
 tionally requires that the radio-subnetworks have “non-
 overlapping radio coverage areas.”
      Hytera filed a petition for inter partes review of claims
 1, 6, 7, 11, 12, 13, 15, and 16 as unpatentable as obvious in
 view of: (1) U.S. Patent No. 5,987,331 (“Grube”) in combi-
 nation with U.S. Patent No. 5,398,248 (“Shepherd”); and
 (2) Patent Cooperation Treaty Publication No. 99/63773
 (“Stubbs”) in combination with U.S. Patent No. 5,659,881
 (“Kent”). The Board decided that claims 1, 6, 7, and 12 are
 unpatentable, and that claims 11, 13, 15, and 16 are pa-
 tentable. Hytera appeals as to claims 11, 13, 15, and 16,
 and Motorola conditionally cross-appeals as to claims 1, 6,
 7, and 12.
                           DISCUSSION
     On appeal, we review de novo the Board’s construction
 or interpretation of a claim, or term of a claim. Teva
 Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 332–33
 (2015). Any subsidiary factual findings are reviewed for
 support by substantial evidence. In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). Substantial evidence is such
 evidence as a reasonable mind might accept as adequate to
 support the finding. Consol. Edison Co. v. NLRB, 305 U.S.
 197, 229 (1938).
     Hytera argues that claims 11, 13, 15, and 16 would
 have been obvious over the combination of Stubbs and
 Kent, and also over the combination of Grube and Shep-
 herd. Hytera raises three challenges to the Board’s deci-
 sion: (1) the Board erred in finding that Stubbs does not
 teach “routing” monologs through a group controller; (2)
 the Board erred in finding that Stubbs does not teach “in-
 compatible communication protocols”; and (3) the Board
Case: 19-2127    Document: 67     Page: 8    Filed: 01/19/2021




 8 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 erred in finding the claims patentable over Grube and
 Shepherd.
     Motorola states that if we find that Stubbs in combina-
 tion with Kent teaches routing monologs through a group
 controller, Motorola conditionally cross-appeals the
 Board’s invalidation of claims 1, 6, 7, and 12.
                              I
        Claim 13 – Stubbs’ routing of monologs
     Hytera focuses on the “routing” limitation of claim 13,
 which requires “routing a point-to-multipoint monolog
 from said first radio sub-network through said group con-
 troller to said second radio sub-network.” The Board found
 that this limitation is not taught by Stubbs, because the
 general packet radio service (“GPRS”) system of Stubbs
 routes packets using the serving GPRS support node
 (“SGSN”) and the gateway GPRS support node (“GGSN”),
 not the “packet handler” which corresponds to the recited
 group controller. Board Op. at *12; see Stubbs, 15:15–16
 (“Data packets originated in the mobile station 8 are trans-
 mitted over the radio interface and via the BTS 6 and the
 BSC 4 to the SGSN 40.”).
     Hytera argues that all the ’111 patent claims require
 that the group controller is located “between” the sub-net-
 works, and thus communications between sub-networks
 must pass through the group controller. Hytera points to
 claim 1 which requires “a group controller in data commu-
 nication” with the first and second radio sub-network, and
 “a packet switched data communication network coupled
 between” the first and second radio sub-network and the
 group controller. Hytera also points to the language of
 claim 1 requiring that the group controller “manage” a
 communication session involving the first and second radio
 sub-networks. Hytera thus argues that the group control-
 ler necessarily is located between the first and second sub-
 networks.
Case: 19-2127     Document: 67      Page: 9    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 9
 INC.


      Hytera further argues that the monologs must pass
 through the group controller if the group controller dupli-
 cates and distributes those monologs to the other radio sub-
 networks. Hytera points to an example in the ’111 patent
 specification where a monolog received at the local con-
 verter for a radio sub-network is “sent to group controller
 24,” and is “duplicat[ed] and distribut[ed] [] to all non-orig-
 inating radio sub-networks 26 for the group.” ’111 patent,
 col. 9, l. 46–col.10, l. 3. Hytera argues that because Stubbs’
 packet handler is between the radio sub-networks for the
 communication system, monologs must be routed through
 it, satisfying the “routing” limitation in claim 13, and ren-
 dering claim 13 unpatentable.
     The Board found that Stubbs does not show a monolog
 routed from a first radio sub-network to a second radio sub-
 network through a group controller. There is no teaching
 in Stubbs that a monolog is routed through the packet han-
 dler; the only routing in Stubbs is through the support and
 gateway nodes. Hytera argues that the Board imputed into
 claim 13 a requirement that the “routing” step uses the
 group controller, where the claims only require routing
 “through” the group controller. Hytera states that the
 Board imposed an unduly narrow interpretation, thereby
 distinguishing Stubbs. However, the Board did not hold
 that the claims require that the routing step “uses” the
 group controller. Rather, the Board found that Stubbs does
 not route packets between its radio networks through the
 packet handler. The Board observed that, “when discuss-
 ing this element” in its petition, Hytera “does not even
 mention the packet handler.” Board Op. at *12.
     Hytera states that the Board did not “consider the ‘full
 record,’” and “ignored” some of Hytera’s arguments. Hyt-
 era Br. 32–40. We do not discern such lapse, for the Board
 acknowledged Hytera’s arguments, but deemed them un-
 persuasive. Cf. Microsoft Corp. v. Parallel Networks Li-
 censing, LLC, 715 F. App’x 1013, 1021 (Fed. Cir. 2017)
Case: 19-2127    Document: 67       Page: 10    Filed: 01/19/2021




 10 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                     INC.


 (finding that the Board wholly overlooked an argument
 presented in the petition).
     We conclude that substantial evidence supports the
 Board’s finding that Stubbs does not teach the “routing”
 limitation of claim 13. We affirm the Board’s holding that
 claim 13 is patentable. 2
                               II
         Prior art uses with incompatible protocols
     Hytera also challenges the Board’s finding that Stubbs
 does not teach or render obvious radio sub-networks that
 have “incompatible communication protocols,” as in system
 claim 11.
     In addressing this claim element in its IPR petition,
 Hytera stated that “having different protocols among the
 sub-networks is an obvious design choice” and that “[t]he
 claims already require a converter, which would be point-
 less if there was only a single protocol across the entire net-
 work.” Petition at 70. The Board disagreed, finding that
 the converter recited in claim 6 is used to convert between
 a radio sub-network and the packet-switched network, not
 between a first incompatible radio sub-network and a sec-
 ond incompatible radio sub-network, as required by claim
 13. Board Op. at *11.
    We conclude that substantial evidence supports the
 Board’s findings concerning these claims. The ’111 patent


     2    Hytera also urges that since claim 1 was held un-
 patentable, claim 13 is also unpatentable. Motorola re-
 sponds that since claim 13 was held patentable, claim 1 is
 also patentable. Motorola points out that claim 13, unlike
 claim 1, requires “routing a point-to-multipoint monolog
 from said first radio sub-network through said group con-
 troller to said second radio sub-network.” We agree that
 this distinction supports treating these claims separately.
Case: 19-2127     Document: 67     Page: 11   Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 11
 INC.


 describes converters that can translate between incompat-
 ible protocols, and Figure 1 depicts that the converters al-
 low devices operating on protocol to communicate with
 devices in a different sub-network operating on protocol.
 The Board correctly found that Stubbs does not render ob-
 vious the presence of a converter to translate to a packet-
 switched network, and does not show capability of support-
 ing incompatible protocols at the radio sub-network level.
                             III
                The Grube/Shepherd prior art
      Hytera’s third general argument is that the claims are
 unpatentable over Grube in light of Shepherd. Hytera
 states that the Board erred in finding that Grube does not
 teach a group controller. Hytera states that the Board
 failed to apply its own construction of the term “group con-
 troller” and instead announced a new requirement of “ac-
 tive management.” Hytera points to the inter-ward
 interface shown in Figure 3 of Grube as corresponding to
 the group controller, and argues that the ’111 patent’s ma-
 terial is not significantly different.
     The Board construed “group controller” to mean “a
 computational device that manages a point-to-multipoint
 communication session,” Board Op. at *15. The Board
 found that Grube’s inter-ward interface “is merely a con-
 nection between ward controllers and does not perform any
 functions that ‘manage’ a PTM communication session.”
 Id. The Board found that “Grube’s inter-ward interface
 plays no active role in distributing message payloads
 among Grube’s communication systems. Instead, message
 distribution is handled exclusively by switch 106a and as-
 sociated components of ward controller 114a.” Id.
     Grube teaches: “The inter-ward interface 315 provides
 a communication path between the ward controllers 114A
 and B.” Grube, col. 6, ll. 52–53. Grube further describes
 that this is a “physical interface” such as a “parallel data
Case: 19-2127    Document: 67      Page: 12   Filed: 01/19/2021




 12 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                     INC.


 bus, multi-drop parallel data bus, a V.35 interface, an
 Ethernet interface, or other physical communication con-
 nection.” Grube, col. 6, ll. 53–56. Nothing in Grube de-
 scribes the inter-ward interface as computational or
 managing a PTM communication session.
     The plain and ordinary meaning of “manage” requires
 administering or regulating an activity. Manage, Black’s
 Law Dictionary (10th ed. 2014) (“1. To exercise executive,
 administrative, and supervisory powers. 2. To conduct,
 control, carry on, or supervise. 3. To regulate or administer
 a use or expenditure.”). The ’111 patent demonstrates that
 “manag[ing] a common point-to-multipoint communication
 session” by filtering packets by group, determining
 whether the packets received from a sub-network contain
 a monolog, duplicating and distributing the packets to
 other sub-networks for the group, and managing conflicts
 between sub-networks to ensure only one radio at a time is
 transmitting messages to the group. ’111 patent, col. 9, l.
 29–col. 10, l. 53.
     On the Board’s unchallenged definition of “group con-
 troller” to mean “a computational device that manages a
 point-to-multipoint communication session,” substantial
 evidence supports the Board’s finding that Grube’s inter-
 ward interface does not meet this definition.
                              IV
                 Some procedural aspects
 “New argument” in the Reply
     In its Reply filed in the PTAB, Hytera elaborated its
 argument concerning Stubbs, stating that Stubbs discloses
 the use of incompatible protocols as “exemplified by the en-
 capsulation/decapsulation conversions in the GGSN and
 SGSN.” Reply at 18. Hytera’s Reply cited additional quo-
 tations from the Stubbs reference, that “flowed directly
 from its contention [in the Petition] that converters evi-
 dence incompatible protocols.” Hytera Br. 51. The Board
Case: 19-2127    Document: 67      Page: 13    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 13
 INC.


 declined to consider this information, calling it “new argu-
 ment advanced in the Reply” without any reason “why this
 argument could not have been made in the Petition.”
 Board Op. at *11–12. It was error for the Board to refuse
 to consider information filed in Reply, although it was rel-
 evant to Motorola’s Response, for the Board is intended and
 expected fully to explore the issues, to justify the estoppel
 that Congress included in the America Invents Act.
     In the interest of expediency, we have reviewed the in-
 formation that the Board refused to consider. We conclude
 that this information does not change the result.
 The question of “waiver”
     Hytera argues that the Board adopted an argument
 that had been waived by Motorola: the argument that the
 inter-ward interface of Grube “refers merely to a connec-
 tion between ward controllers” and thus does not function
 as a group controller. Hytera Br. 53–54.
     Hytera acknowledges that this argument was pre-
 sented by Motorola in its preliminary response, but Hytera
 states that Motorola did not develop the argument, and
 therefore that it could not be relied on by the Board. We do
 not discern error or inequity on the facts hereof, for the is-
 sue was initially mentioned by Motorola, and the record
 does not show that as to this aspect Hytera was foreclosed
 from stating its position.
                         CONCLUSION
     We affirm the Board’s decision of patentability of
 claims 11, 13, 15, and 16. With this decision, Motorola does
 not request review of its conditional cross-appeal as to
 claims 1, 6, 7, and 12.
                         AFFIRMED